On the Merits.
(171 Pac. 587.)
For appellant there was a brief and an oral argument by Mr. Thomas Mannix.
For respondents there was a brief over the name of Messrs. Senn, Ekwall & Recken, with an oral argument by Mr. Frank S. Senn.
Department 2.
BEAN, J.
Counsel for plaintiff and respondent filed a motion to dismiss the appeal for want of jurisdiction. A statement of the facts and- a memorandum of the former consideration of the - motion will be found in 157 Pac. 1107. After a review we see no reason for changing the expression therein recorded as to that part thereof relating to judgment being rendered by consent. Further consideration of the motion was permitted by the former opinion.
5, 6. An additional question which was not specifically mentioned in the motion to dismiss was urged upon our attention at the argument of the case and is in the brief. Counsel for plaintiff and respondent submit that the notice of appeal was not served and filed within sixty days from the entry of the judgment appealed from as required by Section 550, subdivision 5, *687L. O. L., as amended by General Laws of Oregon for 1913, p. 617. Tbe judgment was rendered on December 16, 1915. Tbe same was entered, as we understand tbe record, on December 18,1915. Tbe notice of appeal was served and filed on February 17, 1916. Counting from tbe later date of tbe judgment entry tbe time for serving and filing tbe notice of appeal, in order to give tbis court jurisdiction to determine tbe cause, expired on February 16, 1916. It was therefore not served or filed within tbe time specified by the code: Hutchison v. Crandall, 82 Or. 27 (160 Pac. 124); Stanfield v. Mahon, 82 Or. 300 (161 Pac. 561). Whenever want of jurisdiction appears, it is tbe duty of tbe court at any stage of tbe proceeding, even on its own motion, to refuse to proceed further. Tbe appeal is therefore dismissed. Appeal Dismissed.
McBride, C. J., Moore and McCamant, JJ., concur.
Denied May 28, 1918.
Motion to Retax Costs,
(173 Pac. 258.)
Mr. Thomas Mannioo, for tbe motion.

Messrs. Senn, Ekwall & Becken, contra.

BEAN, J.
7. Defendant appeals from tbe decision of tbe clerk taxing costs against tbe appellant upon tbe cause being dismissed at the instance of respondent: See former statements of tbe case: 157 Pac. 1107, and 171 Pac. 587.
Counsel for defendant, Illinois Surety Company, submits that as tbe case was dismissed sua sponte tbe rule announced in Portland & O. C. R. Co. v. Doyle, 86 Or. 206 (167 Pac. 270, 168 Pac. 291), does not apply. *688The motion to dismiss was based upon the ground that this court had no jurisdiction of the case. It is true that the motion did not specify that the transcript was not filed within the time allowed by law, but this point was urged upon the argument and in the brief of plaintiffs. Quoting from the language of this court in the case of Portland & O. C. R. Co. v. Doyle, supra, “Granting the motion to dismiss made the respondent the prevailing party on the appeal.” Whether the motion for dismissal was oral or written would not change the principle involved, which is the same as in the case cited and this cause is governed by the decision in that ease. Under the statutes where an appeal is dismissed, the appellee is ordinarily entitled to costs of appeal: 15 O. J., § 609, p. 246.
There is no question raised as to the amount of the costs taxed. The decision of the clerk taxing the costs herein is sustained.
Motion to Retax Costs Denied.